Name: Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union
 Type: Regulation
 Subject Matter: plant product;  trade policy;  prices;  Africa
 Date Published: nan

 Avis juridique important|31989R2692Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union Official Journal L 261 , 07/09/1989 P. 0008 - 0014*****COMMISSION REGULATION (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (1), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Articles 11a (6) and 27 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 1636/87 (4), and in particular Article 2 (4) thereof, Whereas the subsidies must be fixed so as to cover the difference between the quotations and prices for the products in question in the Community and on the world market; whereas to this end it is necessary to take into account the supply situation on the island of RÃ ©union and the price situation for rice and broken rice on the world market and in the Community; Whereas, in view of the considerable fluctuations over periods of time in quotations for rice and broken rice on the world market and the disparity between the prices at which these products are offered by various countries on that market, the subsidy should be fixed, in order to cover the difference between world prices and prices in the Community, account being taken of forwarding costs, on the basis of the difference between representative prices in the Community and the most favourable quotations on the world market; Whereas the special arrangements laid down in Article 11a of Regulation (EEC) No 1418/76 for imports of rice to the French overseas department of RÃ ©union include, to ensure equal treatment, a subsidy for rice coming from the Member States; whereas, in order to give Community exporters stability in the amount of this subsidy, provision should be made to fix it in advance; Whereas the amount of the subsidy fixed in advance must be subject to adjustment in line with the threshold price; whereas such adjustment of a subsidy fixed in advance for paddy or semi-milled rice can be effected only by applying the rates used for converting values pertaining to a quantity of husked or milled rice into a value pertaining to the same quantity of rice at another stage of processing; whereas the rates used should be those laid down in Article 1 of Regulation (EEC) No 467/67/EEC of the Commission of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing (5), as last amended by Regulation (EEC) No 2325/88 (6); Whereas, in order to prevent distortion of competition between operators in different Member States on the conversion into national currency of the amount of the subsidy fixed in ecus, the rates used should be those laid down by Commission Regulation (EEC) No 3294/86 of 29 October 1986 fixing the conversion rates to be applied in respect of levies and refunds in the rice sector (7), as last amended by Regulation (EEC) No 2654/89 (8), and the operative event for application of the rate should be specified, account being taken of the exceptional arrangement applicable to the island of RÃ ©union; Whereas Article 11a (4) of Regulation (EEC) No 1418/76 provides that a subsidy may, if appropriate, be set by tendering procedure; Whereas detailed rules for such a tendering procedure should be laid down; Whereas, in order to ensure equal treatment for all interested parties in the Community, invitations to tender must be organized in accordance with uniform principles; whereas to this end publication in the Official Journal of the European Communities of a decision concerning the opening of an invitation to tender should be accompanied by a notice of invitation to tender; Whereas the purpose of fixing a subsidy by means of an invitation to tender is to permit better management of deliveries; whereas to this end it is essential that tenders include the information necessary for their assessment and are accompanied by certain formal undertakings; Whereas a maximum subsidy should be fixed; whereas this method enables contracts to be awarded in respect of all the quantities concerned; Whereas there may be market situations in which it is clear from an examination of the economic aspects of the proposed exports that instead of fixing a subsidy the Commission should make no award; Whereas, in order to ensure that the subsidy document issued when a contract is awarded is used when delivery is made, a tendering security must be required; whereas this obligation cannot be met unless the offer submitted is maintained; whereas if it is withdrawn the security is therefore lost; Whereas procedures should be laid down as to the communication to tenderers of the outcome of the invitation to tender and also as to the issue of the licence necessary for the export of the quantities awarded; Whereas products covered by Article 11a (4) of Regulation (EEC) No 1418/76 have a specific destination; whereas they should therefore be accompanied as far as the competent customs office on RÃ ©union by the control copy T5 provided for in Commission Regulation (EEC) No 2823/87 of 18 September 1987 on the documents to be used for the purpose of implementing Community measures entailing verification of the use and/or destination of goods (1); Whereas it is clear from Article 11a (1) of Regulation (EEC) No 1418/76 that rice may be imported under the provisions of that Article only if intended for consumption on the island of RÃ ©union; whereas the subsidy must not be granted for rice not so used; whereas the competent national authorities should moreover be authorized to take all necessary supervisory measures to ensure that rice imported from non-member countries or delivered from Member States under the said provisions is not re-exported; Whereas Commission Regulation (EEC) No 4142/87 of 9 December 1987 determining the conditions under which certain goods are eligible on import for a favourable tariff arrangement by reason of their end-use (2) contains certain provisions which are not suitable for the special case of the products referred to in Article 11a of Regulation (EEC) No 1418/76; whereas provisions adapted to the special situation of these products should therefore be included in this Regulation; Whereas in view of this Regulation Commission Regulation (EEC) No 1031/78 of 19 May 1978 laying down detailed rules for imports of rice to RÃ ©union (3), as last amended by Regulation (EEC) No 1315/89 (4) should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down detailed rules of application for the provisions of Article 11a of Regulation (EEC) No 1418/76. TITLE I SUBSIDY Section 1 General provisions Article 2 The existing situation and outlook for - rice prices and availability of supply on the Community market, - market supply requirements on the island of RÃ ©union, - rice prices on the world market, shall be taken into account for the fixing of the subsidy. Article 3 The amount of the subsidy shall be fixed by reference to the following specific factors: (a) quotations and prices on the representative Community export markets; (b) the most favourable quotations and prices in non-member States exporting to the world market; (c) marketing costs and the most favourable transport costs from Community markets to the ports serving the market on the island of RÃ ©union; (d) if necessary, forwarding costs to RÃ ©union. Article 4 1. The amount of the subsidy payable shall be that applicable to the product in question on the day of acceptance of the declaration of exportation to RÃ ©union. 2. However, on request by the interested party lodged along with the application for the document specified in Article 13 (1), the subsidy applicable on the day on which the application is lodged, adjusted in line with the threshold price in force during the month of delivery, shall be granted on exportation to be effected during the period of validity of the said document. 3. Where the subsidy is fixed in advance for paddy or semi-milled rice the adjustment mentioned in paragraph 2 shall be made using the conversion rates laid down in Article 1 of Regulation No 467/67/EEC. Article 5 1. Conversion of the amount of the subsidy into national currency shall be made at the specific agricultural conversion rate set by Regulation (EEC) No 3294/86. 2. The operative date for conversion of the amount of the subsidy into national currency shall be - in cases of advance fixing of the amount, the day on which the advance fixing application is made, - in cases of advance fixing by means of a tendering procedure, the last day for the submission of tenders. Section 2 Tendering procedure Article 6 1. The provisions of this section shall apply to the fixing of the subsidy by tendering procedure. 2. The procedure laid down in Article 27 of Regulation (EEC) No 1418/76 shall be used for decisions to open invitations to tender and such decisions shall set the terms of the invitation. The terms must guarantee equal access to all persons established in the Community and may lay down a special period of validity for the subsidy document referred to in Article 13 to be issued to the successful tenderer or tenderers. 3. The opening of the invitation to tender shall be accompanied by a notice of invitation to tender prepared by the Commission. This notice shall include inter alia particulars of the various dates for the submission of tenders and of the competent authorities of Member States to which such tenders must be addressed. It may also indicate the total quantity on which a subsidy may be granted. Between the publication of the said notice and the first date fixed for the submission of tenders, a period of at least 10 days must be allowed. The notice shall also indicate the closing date for the submission of tenders. 4. Both the decision to open invitations to tender referred to in paragraph 2 and the notice of invitation to tender referred to in paragraph 3 shall be published in the Official Journal of the European Communities. Article 7 1. Tenders, which shall be in writing, may either be delivered personally to the competent authority against a receipt or may be sent to such authority by registered letter or telecommunication. 2. The tender shall indicate: (a) the invitation to which the tender relates; (b) the name and address of the tenderer; (c) the nature and quantity of the product to be exported; (d) the amount of the subsidy proposed in ecus per tonne. 3. A tender shall be valid only if: (a) before expiry of the time limit for the submission of tenders proof is furnished that the tenderer has lodged the tendering security set when the tendering procedure was opened; (b) it is accompanied by a written undertaking to lodge for the quantities awarded, within two days of receiving the notice of award as referred to in Article 10, an application for the document referred to in Article 13 (1) accompanied by an application for advance fixing of a subsidy of the amount tendered. 4. A tender which is not in accordance with the provisions of this Article, or which contains terms other than those indicated in the notice of invitation to tender, shall not be considered. 5. Once a tender has been submitted it may not be withdrawn. The provisions of Article 13 (2) of Commission Regulation (EEC) No 3719/88 (1), shall not apply. Article 8 1. Tenders shall be examined in private session by the competent authorities of the Member States. Persons present at the examination shall be under an obligation not to disclose any particular relating thereto. 2. The tenders shall be communicated in an anonymous form and without delay to the Commission. Article 9 1. On the basis of the tenders submitted, the Commission, acting under the procedure laid down in Article 27 of Regulation (EEC) No 1418/76 shall decide either to fix a maximum subsidy, having regard in particular to the criteria laid down in Articles 2 and 3 of this Regulation, or to make no award. 2. If a maximum subsidy is fixed, a contract shall be awarded to any tenderer whose tender indicates a subsidy equal to or less than the maximum. Article 10 The competent authority of the Member State concerned shall, as soon as the Commission has reached a decision under Article 9 (1), notify in writing all tenderers of the outcome of their participation in the tendering procedure. Article 11 The tendering security referred to in Article 7 (3) (a) shall be released if the tender is not accepted. The primary requirements as defined in Article 20 of Commission Regulation (EEC) No 2220/85 (2) shall be: - maintenance of the offer - lodging within the time limits set, of the application referred to in Article 7 (3) (b) and of the relevant security referred to in Article 13 (9). (1) OJ No L 166, 25. 6. 1976, p. 1. (2) OJ No L 177, 24. 6. 1989, p. 1. (3) OJ No L 164, 24. 6. 1985, p. 1. (4) OJ No L 153, 13. 6. 1987, p. 1. (5) OJ No 204, 24. 8. 1967, p. 1. (6) OJ No L 202, 27. 7. 1988, p. 41. (7) OJ No L 304, 30. 10. 1986, p. 25. (8) OJ No L 255, 1. 9. 1989, p. 62. (1) OJ No L 270, 23. 9. 1987, p. 1. (2) OJ No L 387, 31. 12. 1987, p. 81. (3) OJ No L 132, 20. 5. 1978, p. 72. (4) OJ No L 131, 13. 5. 1989, p. 48. (1) OJ No L 331, 2. 12. 1988, p. 1. (2) OJ No L 205, 3. 8. 1985, p. 5. Article 12 Provided that the successful tenderer has lodged the application for the subsidy document referred to in Article 13 (1) within the time limits set, that document shall be issued for the quantities for which he has been awarded a contract. In cases of force majeure the time limit may be extended. TITLE II CONTROL Article 13 1. The grant of the subsidy shall be conditional on submission of a document termed 'subsidy document'. The document shall be valid throughout the Community. It shall be issued to all parties requesting it, whatever their place of establishment in the Community. The issue of this document shall be conditional upon the lodging of a security guaranteeing the undertaking to export to the island of RÃ ©union during the period of validity of the document. Discharge of this undertaking shall be a primary requirement as defined in Article 20 of Regulation (EEC) No 2220/85. 2. The following provisions of Commission Regulation (EEC) No 3719/88 shall apply by analogy to the subsidy document: - Articles 9, 10 and 11, - Articles 13 to 16, - Article 18, - Articles 20 and 21 (1), - Articles 24 to 28, - Articles 36, 37 and 38. 3. If the quantity exported is less than the quantity indicated in the subsidy document by not more than 7 % the obligations to export shall be deemed to have been fulfilled. If the quantity exported exceeds the quantity indicated in the document by not more than 5 % it shall be deemed to have been exported under cover of the document. 4. The subsidy documents shall be drawn up at least in duplicate. The first copy, called 'Holder's copy' and marked 'No I' shall be issued without delay to the applicant and the second, called 'Issuing agency's copy' agency's copy" and marked 'No 2', shall be kept by the issuing agency. Copy No 1 of the subsidy document shall be submitted to the office where the declaration of exportation to RÃ ©union is accepted. After attribution of the quantity and endorsement by that office, copy No 1 of the subsidy document shall be returned to the party concerned. 5. Proof of exportation shall be furnished by production of copy No 1 of the subsidy document and where appropriate, of copy No 1 of the extract or extracts from the subsidy documents endorsed in accordance with paragraph 4. 6. Without prejudice to Articles 36 and 37 of Regulation (EEC) No 3719/88, if the obligation to export has not been fulfilled, the security shall be forfeit in an amount equal to the difference between: (a) 93 % of the net quantity indicated in the subsidy document, and (b) the net quantity actually exported. However, if the net quantity exported amounts to less than 7 % of the net quantity indicated in the subsidy document, the whole of the security shall be forfeit. Furthermore, if the total amount of the secrutiy which should be forfeit is less than ECU 5 for a subsidy document, the Member State may release the whole of the security. On application by the holder of the document, Member States may release the security by instalments pro rata to the quantities of products in respect of which the proof referred to in paragraph 5 has been furnished, subject to proof that a quantity equal to at least 7 % of the net quantity indicated in the subsidy document has been exported. If the proof referred to in paragraph 5 has not, except for reasons of force majeure, been furnished within six months of the day on which declaration of exportation was accepted, the security shall be forfeit. 7. The application for a subsidy document and the document itself shall include in Section 20 one of the following endorsements written in red or underlined in red: - Documento de subvenciÃ ³n para el arroz: ReuniÃ ³n - artÃ ­culo 11 bis del Reglamento (CEE) no 1418/76 - Tilskudsdokument ris RÃ ©union - artikel 11a i forordning (EOEF) nr. 1418/76 - Subventionsdokument Reis RÃ ©union - Artikel 11a der RÃ ©union (EWG) Nr. 1418/76 - Ã ngrafo epidÃ ³tisis gia to rÃ ½zi poy apostÃ ©lletai sti RÃ ©union - Ã rthro 11 kanonismoÃ ½ (EOK) arith. 1418/76 - Subsidy document for rice: RÃ ©union - Article 11a of Regulation (EEC) No 1418/76 - Document de subvention riz: RÃ ©union - article 11 bis du rÃ ¨glement (CEE) no 1418/76 - Documento di sovvenzione riso: Riunione - articolo 11 bis del regolamento (CEE) n. 1418/76 - Subsidiebewijs rijst RÃ ©union - artikel 11 bis van Verordening (EEG) nr. 1418/76 - Documento de subvenÃ §Ã £o arroz ReuniÃ £o - n º 11 ºA do Regulamento (CEE) n º 1418/76. Section 22 shall carry one of the following endorsements: - SubvenciÃ ³n para el arroz de ReuniÃ ³n fijada por anticipado el . . . (fecha de presentaciÃ ³n de la solicitud del documento) - Tilskud ris RÃ ©union forudfastsat den . . . (dato for indgivelsen af ansoegningen om dokumentet) - Subvention Reis RÃ ©union, im voraus festgesetzt am . . . (Eingangsdatum des Antrags fuer das Dokument) - EpidÃ ³tisi gia to rÃ ½zi poy apostÃ ©lletai sti RÃ ©union kai Ã ©chei prokathoristheÃ ­ stis . . . (imerominÃ ­a ypovolÃ ­s tis aÃ ­tisis gia to Ã ©ngrafo) - Rice subsidy RÃ ©union fixed in advance on . . . (date on which the application for the document was lodged) - Subvention riz RÃ ©union prÃ ©fixÃ ©e le . . . (date du dÃ ©pÃ ´t de la demande du document) - Sovvenzione riso Riunione prefissata il . . . (giorno in cui Ã ¨ stato richiesto il documento) - Subsidie rijst RÃ ©union vooraf vastgesteld op . . . (datum waarop de aanvraag van het bewijs is ingediend) - SubvenÃ §Ã £o arroz ReuniÃ £o fixada antecipadamente em . . . (data de apresentaÃ §Ã £o do pedido do documento). The heading of the export licence or advance fixing certificate and Section 21 shall be crossed out in red. 8. The subsidy document shall be valid from the date of its issue as defined in Article 21 (1) of Regulation (EEC) No 3719/88 until the end of the third month following such date. 9. The rate of the security referred to in paragraph 1 shall be ECU 30 per tonne. Article 14 1. In order to benefit from the subsidy, interested parties shall: - state, when the declaration of exportation to RÃ ©union is accepted, their intention to benefit from the subsidy, - furnish proof that the product in question has been released for consumption on RÃ ©union within twelve months of the date of acceptance of the declaration of exportation. 2. The proof referred to in second indent of paragraph 1 shall be furnished by production of the control copy T5 referred to in Article 1 of Regulation (EEC) No 2823/87. Among the special endorsements on the control copy, the following shall be completed: (a) sections 33 and 103; (b) section 104 shall be noted accordingly and one of the following endorsements added: - Destinado al consumo en la ReuniÃ ³n - artÃ ­culo 11 bis del Reglamento (CEE) no 1418/76 - Bestemt til at overgaa til frit forbrug paa RÃ ©union - artikel 11a i forordning (EOEF) nr. 1418/76 - Bestimmt zur UEberfuehrung in den freien Verkehr in RÃ ©union - Artikel 11a der Verordnung (EWG) Nr. 1418/76 - ProorÃ ­zetai gia katanÃ ¡losi sti RÃ ©union - Ã ¡rthro 11 a toy kanonismoÃ ½ (EOK) arith. 1418/76 - To be released for consumption in RÃ ©union - Article 11a of Regulation (EEC) No 1418/76 - DestinÃ © Ã Ã ªtre mis Ã la consommation Ã la RÃ ©union - article 11 bis du rÃ ¨glement (CEE) no 1418/76 - Destinato ad essere immesso in consumo nel dipartimento francese d'oltremare della Riunione - articolo 11 bis del regolamento (CEE) n. 1418/76 - Bestemd voor invoer tot verbruik in RÃ ©union - artikel 11 bis van Verordening (EEG) nr. 1418/76 - Destinado a ser colocado no consumo na ReuniÃ £o - artigo 11 º A do Regulamento (CEE) n º 1418/76; (c) Section 106, with one of the following as appropriate: - SubvenciÃ ³n para el arroz de ReuniÃ ³n aplicable el . . . (fecha de aceptaciÃ ³n de la declaraciÃ ³n de expediciÃ ³n) - Tilskud til ris for RÃ ©union gaeldende den . . . (dato for antagelsen af angivelsen om forsendelse) - Subvention Reis RÃ ©union, anwendbar am . . . (Tag der Annahme der Lieferungserklaerung) - EpidÃ ³tisi gia to rÃ ½zi RÃ ©union poy efarmÃ ³zetai stis . . . (imerominÃ ­a apodochÃ ­s tis dÃ ­losis apostolÃ ­s) - RÃ ©union rice subsidy applicable on . . . (date of acceptance of declaration of exportation) - Subvention riz RÃ ©union applicable le . . . (date de l'acceptation de la dÃ ©claration d'expÃ ©dition) - Sovvenzione riso Riunione applicabile il . . . (giorno dell'accettazione della dichiarazione di spedizione) - Subsidie rijst RÃ ©union van toepassing op . . . (datum van aanvaarding van de aangifte tot verzending) - SubvenÃ §Ã £o arroz ReuniÃ £o aplicÃ ¡vel em . . . (data de admissÃ £o da declaraÃ §Ã £o de expediÃ §Ã £o) or - SubvenciÃ ³n para el arroz de ReuniÃ ³n fijada por anticipado el . . . (fecha de fijaciÃ ³n anticipada) - Tilskud for ris RÃ ©union forudfastsat den . . . (dato for forudfastsaettelsen) - Subvention Reis RÃ ©union, im voraus festgesetzt am . . . (Tag der Vorausfestsetzung) - EpidÃ ³tisi gia to rÃ ½zi RÃ ©union poy Ã ©chei prokathoristheÃ ­ stis . . (imerominÃ ­a prokathorismoÃ ½) - RÃ ©union: rice subsidy fixed in advance on . . . (date of advance fixing) - Subvention riz RÃ ©union prÃ ©fixÃ ©e le . . . (date de prÃ ©fixation) - Sovvenzione riso Riunione prefissata il . . . (giorno della prefissazione) - Subsidie rijst RÃ ©union vooraf vastgesteld op . . . (datum van de vaststelling vooraf) - SubvenÃ §Ã £o arroz ReuniÃ £o fixada antecipadamente em . . . (data da fixaÃ §Ã £o antecipada). The competent customs office in RÃ ©union shall complete section J 'Control as to use and/or destination' when the declaration of entry for consumption is accepted. Article 15 1. The subsidy shall be granted only on products of sound and fair merchantable quality. If the quality requirements referred to in the first subparagraph are found not to be met when the declaration of relecise for consumption on RÃ ©union is accepted, the following endorsement shall be entered under 'Remarks' in section J of the control copy referred to in Article 14: - Producto que no se ajusta a las condiciones requeridas en una cantidad de . . . (seÃ ±alar la cantidad en kilogramos, expresados en cifras y en letras) - Produkt, som ikke opfylder betingelserne for en maengde paa . . . (angivelse af maengden i kilo med tal og bogstaver) - Erzeugnis nicht konform fuer eine Menge von . . . (Menge in kg in Zahlen und Buchstaben) - ProÃ ¯Ã ³n mi sÃ ½mfono gia posÃ ³tita . . . (simeiÃ ³netai i posÃ ³tita se chiliÃ ³gramma, arithmitikÃ ³s kai ologrÃ ¡fos) - (Number of kilograms, in letters and figures) not in accordance with specification . . . - Produit non conforme pour une quantitÃ © de . . . (indiquer la quantitÃ © en kilogrammes en chiffres et en lettres) - Prodotto non conforme ai requisiti qualitativi per una quantitÃ pari a . . . kg (indicare la quantitÃ in cifre ed in lettere) - Produkt niet conform voor een hoeveelheid van . . . kg (hoeveelheid vermelden in cijfers en in letters) - Produto nÃ £o conforme para uma quantidade de . . . (indicar a quantidade em quilogramas, em algarismos e por extenso). 2. The subsidy shall be granted only on products containing, to the exclusion of any other product, a percentage of the product for which the subsidy application is made of not less than 95 %. However, if the product consigned contains broken rice of CN code 1006 40 00 the subsidy shall be reduced as follows: 1.2 // // // Percentage of broken rice // Reduction in subsidy (%) // // // 0 to 5 // 0 // more than 5 to 10 // 4 // more than 10 to 15 // 6 // more than 15 to 20 // 8 // more than 20 to 30 // 15 // more than 30 to 40 // 30 // // The subsidy shall be paid only at the written request of the party concerned by the Member State on whose territory the declaration of exportation to RÃ ©union was accepted. The Member States may provide a special form for this purpose. Save in case of force majeure, entitlement to the subsidy shall be lost, unless the file for payment of the subsidy is lodged within twelve months following the day on which the customs export formalities were completed. 3. If a control copy T5 is, as a result of circumstances outside the control of the interested party, not returned to the customs office of departure or to the central body within three months of the date on which it was issued, the interested party may make application to the competent authority for other documents to be accepted as equivalent, furnishing supporting documents. These must include confirmation, from the customs office which accepted the declaration of release for consumption, that release for consumption did in fact occur. Article 16 1. On request by the exporter the Member State shall advance all or part of the amount of the subsidy on acceptance of the declaration of exportation of the products to RÃ ©union, provided that a security is lodged for reimbursement of the advance plus 15 %. Member States may lay down the terms under which application may be made for an advance of part of the subsidy. 2. If the amount advanced is greater than that actually due on the consignment in question, the exporter shall reimburse the difference increased by 15 %. However, if by reason of force majeure the necessary proof cannot be furnished, the 15 % increase shall not be recovered. Article 17 For products released for consumption on RÃ ©union in accordance with the last subparagraph of Article 14 (2) - either with the benefit of Article 11a (2) or (3) of Regulation (EEC) No 1418/76, - or accompanied by the control copy referred to in Article 14, the competent authorities shall take all necessary control measures to ensure that: (a) the verification referred to in Article 15 (1) is properly carried out by the customs authorities on the island of RÃ ©union; (b) the products referred to in Article 11a of Regulation (EEC) No 1418/76 cannot be re-exported from RÃ ©union, either to a non-member State or to another part of the Community, unless proof is furnished that for the products in question the subsidy has been reimbursed or the normal levy referned to in Article 11 of that Regulation collected. These measures shall include unannounced physical checks. The Member State concerned shall notify the Commission of the measures taken and of procedures for the recovery of wrongly paid subsidies and uncollected levies. Article 18 1. Member States shall inform the Commission: - each day, of the quantities of products for which the subsidy documents referred to in Article 13 were applied for during the preceding month, indicating these quantities by combined nomenclature subheading, - each month, of the quantities for which a request for payment of the subsidy referred to in Article 11a (4) of Regulation (EEC) No 1418/76 was lodged, indicating these quantities by combined nomenclature subheading 2. France shall inform the Commission each month of the quantities of products released for consumption during the previous month in RÃ ©union with the benefit of Article 11a (2) or (3) of Regulation (EEC) No 1418/76, indicating these quantities by combined nomenclature subheading. Article 19 Regulation (EEC) No 1031/78 is hereby repealed. Article 20 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1989. For the Commission Ray MAC SHARRY Member of the Commission